J-S13032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.I.B., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: C.W., MOTHER             :   No. 2234 EDA 2016


                  Appeal from the Decree June 8, 2016
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000447-2016,
           CP-51-DP-0001145-2013, FID: 51-FN-001146-2013




IN THE INTEREST OF: Z.S.B., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: C.W., MOTHER             :   No. 2237 EDA 2016


                  Appeal from the Decree June 8, 2016
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000448-2016,
           CP-51-DP-0001143-2013, FID: 51-FN-001146-2013



IN THE INTEREST OF: Z.A.B., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: C.W., MOTHER             :   No. 2239 EDA 2016


                  Appeal from the Decree June 8, 2016
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000449-2016,
           CP-51-DP-0001144-2013, FID: 51-FN-001146-2013
J-S13032-17


BEFORE:       BENDER, P.J.E., LAZARUS, and FITZGERALD*, JJ.

MEMORANDUM BY FITZGERALD, J.:                          FILED APRIL 10, 2017

        C.W. (“Mother”) appeals from the consolidated decrees involuntarily

terminating1 her parental rights to her three minor children—Z.S.B., a

female born in March 2009, Z.A.B., a male born in January 2008, and Z.I.B.,

a female born in December of 2004 (collectively, the “Children”)—and

changing Children’s permanency goal to adoption.2 We affirm.

        The trial court summarized the relevant factual and procedural history,

as follows:

           In March of 2013, [the Philadelphia County Department of
           Human Services (“DHS”),] pursuant to a substantiated
           General Protective Services (GPS) report, found Z.S.B. and
           Z.A.B. to be truant.

           On May 20, 2013, an Adjudicatory Hearing was held to
           address the truancy issue. The [c]ourt ordered [Mother]
           to provide DHS with a name and address of the landlord,

*
    Former Justice specially assigned to the Superior Court.
1
   By decrees entered on the same date, the trial court terminated the
parental rights of unknown father as to Children. No unknown father has
filed an appeal or is a party to the present appeal.
2
  Although the notes of testimony reflect that the trial court granted the goal
change to adoption, the permanency review orders for this date still indicate
the current permanent placement goal is return to parent or guardian. N.T.,
6/8/16, at 45-47; Permanency Review Orders, 6/8/16. However, the orders
do note the case transfer to adoptions. Permanency Review Orders, 6/8/16.
Further, upon review of the certified record, the subsequent permanency
review orders reflect the current placement goal has been adoption. Any
potential procedural error is, therefore, corrected. See Pa.R.A.P. 905(a)(5)
(stating that the premature filing of a notice of appeal would be treated as
proper once a final, appealable order was entered).



                                       -2-
J-S13032-17


       and comply with Family Stabilization Services (FSS), DHS
       and child advocate.

       On May 31, 2013, DHS went to the address Mother
       provided in [c]ourt to assess the home. DHS was informed
       by Mother’s landlord[] [that] Mother and [C]hildren[] had
       been evicted more than three weeks prior to the visit.
       DHS subsequently reported this information to the
       Honorable Vincent L. Johnson[,] who then ordered DHS to
       obtain an Order of Protective Custody (OPC).         DHS
       attempted to locate the [C]hildren for placement, without
       success.

       On June 4, 2013, Z.S.B., Z.A.B., and Z.I.B. were placed in
       foster care through Bethanna.

       On June 5, 2013, a Shelter Care Hearing was held for []
       Z.S.B., Z.A.B., and Z.I.B., the OPC was lifted and the
       temporary commitment to DHS was ordered to stand.
       Mother failed to attend the court hearing. The identity of
       father of Z.S.B., Z.A.B.[,] and Z.I.B. remained unknown to
       DHS.

       On July 8, 2013, an [A]djudicatory [H]earing was held for
       Z.S.B., Z.A.B.[,] and Z.I.B. The [c]ourt discharged the
       [C]hildren’s temporary commitment and adjudicated
       [C]hildren dependent based on present inability to provide
       proper parental care and control. The [c]ourt committed
       the [C]hildren to the custody of DHS. The Honorable
       Vincent Johnson ordered Mother to be evaluated and
       complete a drug and alcohol assessment at the Clinical
       Evaluation Unit (“CEU”) on August 27, 2013.

       At the Permanency Hearing held on October 1, 2013, the
       [c]ourt found that [Children’s] placement continued to be
       necessary and appropriate and ordered they remain
       committed. Mother was order[ed] to comply with [a]
       parenting capacity evaluation, continue services through
       the Achieving Reunification Center (ARC) and was re-
       referred to CEU for a forthwith drug screen, assessment
       and monitoring.

       On October 1, 2013, the CEU completed a Report of Non-
       compliance as to Mother.    Mother failed to submit a


                                 -3-
J-S13032-17


       forthwith drug screen pursuant to court order dated August
       27, 2013 and fail[ed] to attend a scheduled CEU
       appointment on September 30, 2013.

       On December 17, 2013, the CEU completed a Report of
       Non-compliance as to Mother. The report stated Mother
       did not comply with the Honorable Vincent Johnson’s
       October 1, 2013 court order requiring her to complete a
       drug and alcohol assessment with the CEU. Mother failed
       to attend another scheduled appointment on November 13,
       2013 and failed to contact CEU.

       At the Permanency Hearings held on March 24, 2014 and
       June 23, 2014, respectively, Mother was re-referred to the
       CEU for monitoring for her intensive outpatient treatment
       through STOP [(“Sobriety Through Outpatient”)]. BHS
       [(“Behavioral Health Services”)] was ordered to monitor
       Mother’s mental health treatment. Mother failed to attend
       hearings.

       In December 2014, [ARC] completed a Parent/Caregiver
       Closing Summary Report for Mother indicating her case
       was closed for non-participation in ARC services and
       unsuccessful outreach to mother. The reasons stated were
       Mother did not complete the goal of housing, drug and
       alcohol treatment attendance, nor mental health.       In
       addition, Mother’s visitation with the [C]hildren was
       subsequently modified to be supervised visitation due to
       an incident at a visit caused by [M]other’s inappropriate
       behavior.

       At the [P]ermanency [H]earings held between February
       27, 2015 and November 20, 2015[,] the [C]hildren were
       ordered to remain as committed.

       According to CEU reports, Mother tested positive for
       marijuana on May 29, 2015.

       On August 20, 2015, the CEU completed a progress report
       for Mother. The report stated Mother failed to attend her
       scheduled assessment on July 1, 2015, failed to contact
       the CEU and failed to complete a drug and alcohol
       assessment with the CEU.



                                 -4-
J-S13032-17


         On September 11, 2015, Mother tested positive for
         marijuana.

         The matter was [ ] listed on a regular basis before judges
         of the Philadelphia Court of Common Pleas-Family Court
         Division-Juvenile Branch pursuant to section 6351 of the
         Juvenile Act, 42 [Pa.C.S. §] 6351, and evaluated for the
         purpose of determining and reviewing the permanency
         plan of the [C]hild[ren].

         In subsequent hearings, the Dependency Review Orders
         reflect the [c]ourt’s review and disposition as a result of
         evidence presented, primarily with the goal of finalizing the
         permanency plan.

Trial Ct. Op., 10/19/16, at 1-3.

      On May 19, 2016, DHS filed petitions to involuntarily terminate

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b),

and to change Children’s permanency goal to adoption pursuant to 42

Pa.C.S. § 6351.    The court conducted a combined termination and goal

change hearing on June 8, 2016.      In support thereof, DHS presented the

testimony of William Johnson, a Community Umbrella Agency (“CUA”) case

manager at Northeast Treatment Center (“NET”).        In addition, the parties

stipulated that CUA would testify as to the facts alleged in the petitions.

N.T. at 4. DHS also offered DHS Exhibits 1-7, which were admitted without

objection. Id. at 39. Mother testified on her own behalf.

      Following the hearing on June 8, 2016, the trial court entered the

decrees involuntarily terminating Mother’s parental rights to Children and

the orders changing the permanency goal to adoption. Thereafter, on July

6, 2016, Mother, through counsel, filed timely notices of appeal, along with


                                     -5-
J-S13032-17


concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b),   This Court consolidated the appeals sua sponte on

August 9, 2016.

     On appeal, Mother raises the following issues for our review:

        1. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating Mother’s parental
        rights under 23 [Pa.C.S.] § 2511 (a)(1), where the
        evidence showed that Mother substantially complied with
        the Family Service Plan goals established by [DHS]?

        2. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating Mother’s parental
        rights under 23 [Pa.C.S.] § 2511 (a)(2), (5), and (8)
        where [DHS] failed to prove by clear and convincing
        evidence that Mother’s conduct warranted involuntary
        termination?

        3. Did the trial court commit an error of law and abuse of
        discretion by involuntarily terminating Mother’s parental
        rights without fully considering the impact of termination
        on the emotional needs and welfare of the Children, as
        required under 23 [Pa.C.S.] § 2511(b)?

        4. Did the trial court commit an error of law and abuse of
        discretion by changing the goal for all three Children from
        reunification to adoption when DHS failed to present clear
        and convincing evidence that such a goal change was in
        the Children’s best interests?

        5. Did the trial court commit an error of law and abuse of
        discretion    when      it  inappropriately    relied  on
        unauthenticated drug screen evidence at the hearing to
        terminate the parental rights of Mother and change the
        Children’s permanency goal to adoption?




                                   -6-
J-S13032-17


Mother’s Brief at 2-3.3

      Mother, in her first two arguments, claims that DHS did not meet its

burden of proof for terminating her parental rights under Section 2511(a).

Mother asserts, “[t]he weight of the evidence suggests that the conditions

that led to the [C]hildren’s placement have been rectified, and Mother has

progressed toward reunification.”    Mother’s Brief at 13.    As related to her

objectives, Mother highlights that she obtained housing, completed a

parenting capacity evaluation, participated in mental health treatment and

had an appointment scheduled to re-commence treatment, and completed

“at least some” CEU drug screens. Id. at 14-15. Further, as recommended

through her parenting capacity evaluation, Mother obtained employment and

received some anger management counseling.              Id. at 15.      Mother,

therefore, posits that she was “satisfactorily working toward reunification.”


3
   We observe that, in her brief, Mother states her issues on appeal
somewhat differently from her Rule 1925(b) Statement. We, nevertheless,
find that Mother has preserved her challenge to the sufficiency of the
evidence as to the termination of her parental rights and opposition to the
goal change. We conclude, however, that any issue regarding the failure of
DHS to provide reasonable efforts would be waived, as Mother failed to raise
this issue in the statement of questions involved section of her brief and/or
discuss and argue this issue in her brief. See In re W.H., 25 A.3d 330, 339
n.3 (Pa. Super. 2011) (“[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.” (citations and quotation marks omitted)); Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (stating that a
failure to preserve issues by raising them both in the concise statement of
errors complained of on appeal and statement of questions involved portion
of the brief on appeal results in a waiver of those issues).



                                      -7-
J-S13032-17


Id. In addition, Mother contends DHS failed to establish her drug use was

continuing and improperly shifted the burden of proof to her. Id. at 15-16,

21-23.    Mother concludes DHS failed to present clear and convincing

evidence to support termination of her parental rights. We disagree.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of
         fact and credibility determinations of the trial court if they
         are supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will.  The trial court’s
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted). “The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (citation omitted). “[I]f competent evidence supports the trial

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super.

2003) (citation omitted).




                                      -8-
J-S13032-17


         The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

           Our case law has made clear that under Section 2511, the
           court must engage in a bifurcated process prior to
           terminating parental rights. Initially, the focus is on the
           conduct of the parent. The party seeking termination must
           prove by clear and convincing evidence that the parent’s
           conduct satisfies the statutory grounds for termination
           delineated in Section 2511(a).         Only if the court
           determines that the parent’s conduct warrants termination
           of his or her parental rights does the court engage in the
           second part of the analysis pursuant to Section 2511(b):
           determination of the needs and welfare of the child under
           the standard of best interests of the child. One major
           aspect of the needs and welfare analysis concerns the
           nature and status of the emotional bond between parent
           and child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). Clear

and convincing evidence is that which is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” In re C.S., 761

A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

         In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8). We have held that in

order to affirm a termination of parental rights, we need only agree with the

trial court as to any one subsection of Section 2511(a). In re B.L.W., 843




                                      -9-
J-S13032-17


A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we analyze the court’s

decision to terminate under Section 2511(a)(8), which provides as follows:

         (a) General rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                    *   *    *

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions which
            led to the removal or placement of the child continue to
            exist and termination of parental rights would best
            serve the needs and welfare of the child.

23 Pa.C.S. § 2511(a)(8).

         In order to terminate parental rights pursuant to 23
         Pa.C.S.[] § 2511(a)(8), the following factors must be
         demonstrated: (1) The child has been removed from
         parental care for 12 months or more from the date of
         removal; (2) the conditions which led to the removal or
         placement of the child continue to exist; and (3)
         termination of parental rights would best serve the needs
         and welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

      Once the twelve-month period has been established, the court must

next determine whether the conditions that led to the child’s removal

continue to exist, despite the reasonable good faith efforts of the agency

supplied over a realistic period. In re A.R., 837 A.2d 560, 564 (Pa. Super.

2003). The “relevant inquiry in this regard is whether the conditions that led

to removal have been remedied and thus whether reunification of parent and

child is imminent at the time of the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.


                                    - 10 -
J-S13032-17


Super. 2009) (citation omitted).          “Notably, termination under Section

2511(a)(8)[] does not require an evaluation of [a parent’s] willingness or

ability to remedy the conditions that led to placement of her children.” In

re Adoption of R.J.S., 901 A.2d 502, 511 (Pa. Super. 2006) (citations

omitted).

      Instantly,   in   finding   sufficient    evidence   supporting   termination

pursuant to Section 2511(a)(8), the court recognized that Mother “failed to

complete any of the objectives” established for her in an effort to promote

and achieve reunification with Children.          Trial Ct. Op. at 4.    Moreover,

Mother was self-medicating for anxiety with marijuana. Id.

      Upon review, the record supports the trial court’s termination of

Mother’s parental rights pursuant to Section 2511(a)(8).                The record

substantiates that Children have been removed from parental care for a

period exceeding twelve months and that the reasons for removal persisted.

Children were removed from Mother’s care in June of 2013, a period of

approximately three years at the time of the hearing. N.T. at 11; Shelter

Care Orders, 6/4/13.

      In addition, Mother failed to complete all of her case goals, which

included visitation, suitable housing, a parenting capacity evaluation, mental

health treatment, and drug and alcohol screening and/or assessment and

treatment.    N.T. at 12, 18.       Mother’s visitation with Children remained

supervised since December of 2014. Id. at 16. The supervision of visitation



                                       - 11 -
J-S13032-17


was a result of Mother’s displays of anger toward the prior CUA case worker

in front of Children.   Id.    Mother also missed visits in November and

December 2015 due to her failure to convey her work schedule. Id. at 26.

Mother was not compliant with all aspects of and/or recommendations

resulting from her parenting capacity evaluation, such as individual therapy,

family therapy, medication management, and a substance evaluation. Id. at

20-22.   Mother was not actively engaged in mental health treatment.4

Mother failed to complete a drug and alcohol program and was non-

compliant with CEU.5 Id. at 16, 20. Although Mother completed some drug

screens at CEU, Mother tested positive for marijuana as recently as April 4,

2016.    Id. at 16, 18; see also DHS Ex. 6, Progress Report 4/29/16.

Further, at her last drug screen on June 7, 2016, the day prior to the

termination/goal change hearing, Mother’s marijuana level was 49, with the

cutoff for a positive result being 50.       Id. at 17-18.   Additionally, her

creatinine level suggested dilution.6 Id.


4
  An appointment to resume treatment was reportedly scheduled for June
20, 2016, approximately one month after the filing of the petitions to
terminate Mother’s parental rights. N.T. at 20.
5
  Of particular concern to the trial court was Mother’s failure to complete her
objectives related to mental health and drug and alcohol treatment. N.T. at
31-33. Mother had last participated in mental health as well as drug and
alcohol treatment in 2015. Id. at 13-14, 15.
6
  Despite discussion at the hearing of the addition of the most recent CEU
report to DHS Exhibit 6, N.T. at 17, a review of the certified record reveals
that the report was omitted.



                                    - 12 -
J-S13032-17


        Likewise, the record supports the trial court’s finding that terminating

Mother’s parental rights would best serve the needs and welfare of Children

under Section 2511(a)(8). Erica Williams, Psy.D., and Alexandra Vandegrift,

B.A., who conducted Mother’s parenting capacity evaluation and issued a

report dated June 16, 2015,7 observed Mother’s inability to provide for

Children’s permanency and safety at the time.         DHS Ex. 7 at 8.      They

indicated “[Mother] is demonstrating progress, however, there continues to

be barriers leading to [Mother] not currently presenting with the capacity to

provide safety and permanency to her [C]hildren.”           Id.   Critically, Dr.

Williams and Ms. Vandegrift reference Mother’s non-compliance with drug

screening and use of marijuana for anxiety. Id. Similarly, Mr. Johnson, the

CUA case manager, testified that he would not reunify Mother and Children,

expressing safety concerns. N.T. at 18. He stated, “My concerns would be

just the overall safety for the case—the overall safety for the [C]hildren,

mom’s safety and making sure that she’s able to take care of everything she

needs to take care of for herself, as well as the children.”      Id.   Thus, we

conclude that the trial court did not abuse its discretion by involuntarily

terminating Mother’s parental rights to Children pursuant to Section

2511(a)(8).




7
    The parenting capacity report was marked and admitted as DHS Exhibit 7.




                                      - 13 -
J-S13032-17


     Mother next argues that the trial court’s termination did not consider

Children’s best interests or the impact on their emotional needs and welfare

under Section 2511(b).       Mother’s Brief at 24.      Specifically, Mother

acknowledges that the CUA case manager testified to no detrimental impact

on Children if Mother’s parental rights were terminated.   However, Mother

asserts a lack of support for this testimony other than her non-completion of

goals. Id. Mother contends that a bond existed between her and Children,

that the court ignored the importance of Children’s emotional bond with

Mother, and that the court instead focused on their bond with foster parents.

Id. at 25-26. Moreover, Mother maintains the court also ignored Children’s

relationship with one another as Children were not placed in a single foster

home. Id. at 27. As such, Mother maintains “[t]he court did not adequately

consider the impact that severing the Children’s bond with their Mother and

with each other would have on the emotional welfare of the Children.” Id.

Mother concludes that termination of her parental rights under Section

2511(b) was not supported by clear and convincing evidence. We disagree.

     Section 2511(b) provides:

        (b) Other considerations.—The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions


                                   - 14 -
J-S13032-17


           described therein which are first initiated subsequent to
           the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b). With regard to Section 2511(b), we have stated:

           Section 2511(b) focuses on whether termination of
           parental rights would best serve the developmental,
           physical, and emotional needs and welfare of the child. As
           this Court has explained, Section 2511(b) does not
           explicitly require a bonding analysis and the term ‘bond’ is
           not defined in the Adoption Act. Case law, however,
           provides that analysis of the emotional bond, if any,
           between parent and child is a factor to be considered as
           part of our analysis. While a parent’s emotional bond with
           his or her child is a major aspect of the subsection 2511(b)
           best-interest analysis, it is nonetheless only one of many
           factors to be considered by the court when determining
           what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court
              can equally emphasize the safety needs of the child,
              and should also consider the intangibles, such as the
              love, comfort, security, and stability the child might
              have with the foster parent. Additionally, this Court
              stated that the trial court should consider the
              importance of continuity of relationships and whether
              any existing parent-child bond can be severed
              without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015)

(citations and quotation marks omitted).

        Instantly, Children have been in their current foster homes since

January 2015.8     N.T. at 18.   Mr. Johnson testified that, although Children

have a bond with Mother, their parent-child relationship is with their

respective foster parents. Id. at 25, 28-30. Foster parents, as opposed to


8
    Z.I.B and Z.S.B. are placed together, separately from Z.A.B. N.T. at 4-5.



                                      - 15 -
J-S13032-17


Mother, provide for Children’s financial, medical, and daily needs, as well as

taking them to the doctor or therapist. Id. at 24-25, 27-29. As a result,

despite the fact that Children would be upset if they were not able to see

Mother again, Mr. Johnson opined that there would be no detrimental impact

on Children if Mother’s parental rights were terminated. Id. at 24-25, 30-

31.   In fact, Mr. Johnson testified that he had concerns about Children’s

overall safety if they were reunited with Mother. Id. at 17-19. Referencing

Mother’s lack of completion of her established goals, Mr. Johnson asserted,

“[i]t would be in the best interest for the [C]hildren to actually be able to

flourish outside of worrying about what needs to transpire here with mom.”

Id. at 24-25.

      Our review of the record confirms that terminating Mother’s parental

rights will best serve the needs and welfare of Children.        Evidence was

presented that Mr. Johnson had concerns with regard to Children’s safety if

they were to be returned to Mother.          Id. at 18.   Likewise, a parenting

capacity evaluation revealed that Mother was unable to provide for

Children’s safety and permanency. DHS Ex. 7 at 8. Further, while Children

have a bond with Mother, Children have more of a parent-child relationship

with their foster parents, who provide for their needs. N.T. at 24-25, 27-30.

As this Court has stated, “a child’s life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting

responsibilities.   The court cannot and will not subordinate indefinitely a



                                    - 16 -
J-S13032-17


child’s need for permanence and stability to a parent’s claims of progress

and hope for the future.”       In re Adoption of R.J.S., 901 A.2d at 513.

Accordingly, we find no abuse of discretion in the court terminating Mother’s

parental rights under 23 Pa.C.S. § 2511(b).

      Mother’s next argument focuses on the trial court’s decision to change

Children’s permanency goal to adoption. Mother claims that the trial court

should not have changed the goal to adoption, as the “testimony at trial

demonstrated that the Children enjoy a loving relationship with their Mother,

and are bonded to their Mother.” Mother’s Brief at 28. Mother also points to

the fact that Children will lose their relationships with one another given

they are placed and would be adopted separately. Id. Hence, Mother avers

goal change to adoption is not in Children’s best interest and does not serve

their needs and welfare.      Id.   We discern no basis in these arguments to

disturb the trial court’s ruling.

      We review a goal change for an abuse of discretion.        See In the

Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015).        The trial court must

examine and find the factors provided in 42 Pa.C.S. § 6351(f) and (f.1),

regarding matters to be determined at the permanency hearing, and that a

goal change is in Children’s best interests. See 42 Pa.C.S. § 6351(g); In re

R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      The primary purpose of the disposition of a dependent child is to

examine what is in the best interest of the child. See 42 Pa.C.S. § 6351(a);



                                       - 17 -
J-S13032-17


Z.W. v. Tioga Cnty. Servs. Agency, 710 A.2d 1176, 1178 (Pa. Super.

1998); see also In re Tameka M., 580 A.2d 750, 753 (Pa. 1990) (“[I]n

ordering a disposition under Section 6351 of the Juvenile Act, the court acts

not in the role of adjudicator reviewing the action of an administrative

agency, . . . rather the court acts pursuant to a separate discretionary role

with the purpose of meeting the child’s best interests.” (citation and

quotation marks omitted)).

      Here, the record reveals that a change of the permanency goal to

adoption was in Children’s best interests.      Mother had not successfully

completed and was not currently enrolled in mental health and/or drug and

alcohol treatment.    N.T. at 20.     Mother apparently tested positive for

marijuana on April 4, 2016, and on June 7, 2016, a mere day before the

relevant hearing, Mother’s levels for marijuana were just below the cut-off

with evidence of dilution.   Id. at 16-18.    Moreover, not only did the CUA

case manager express safety concerns when questioned about reunification,

id. at 18, but a parenting capacity evaluation revealed Mother’s inability to

provide for Children’s safety and permanency. DHS Ex. 7 at 8. Notably, the

parenting capacity evaluation highlighted Mother’s marijuana use.         Id.

Additionally, despite a bond with Mother, Children’s parent-child relationship

is with their foster parents. N.T. at 25, 28-30. Thus, a goal change was in

the best interests of Children.     Accordingly, the court did not abuse its

discretion in changing Children’s permanency goal to adoption.



                                     - 18 -
J-S13032-17


      In her final issue, Mother argues that the trial court “commit[ted] an

error of law and abuse of discretion when it inappropriately relied on

unauthenticated drug screen evidence” at the hearing. Mother’s Brief at 3.

We find Mother has waived this issue, as she failed to raise it with the trial

court. See Pa.R.A.P. 302(a) (providing for waiver of issues not first raised

in lower court); Fillmore v. Hill, 665 A.2d 514, 515-16 (Pa. Super. 1995)

(stating that failure to make timely and specific objection before trial court

will result in waiver of that issue for appellate review, and this Court will not

consider any claim that could have been corrected in trial court).        Mother

failed to object during the hearing when this evidence was referenced in

testimony, and failed to object when the evidence was submitted for

admission at the conclusion of the hearing. N.T. at 16-18, 39. Thus, this

claim is waived. Accordingly, we affirm the decrees of the trial court.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/10/2017




                                     - 19 -